Argued November 27, 1928.
The school directors of Coal Township, Northumberland County, appeal from a judgment awarding a peremptory mandamus requiring them to approve the bond of the township treasurer, tendered to the school district as security for his proper accounting for the 1928 school taxes to be collected by him, and to deliver to him the duplicate and issue to him a warrant for their collection. Aside from the matters we have already decided in Com. ex rel. v. Snyder and Com. ex rel. v. Kline et al., in opinions filed herewith [see the two preceeding cases], the only point set forth in or suggested by the statements of questions involved (which limits those to be considered on appeal: Keck v. Vandyke, 292 Pa. 532) is whether the treasurer lost the right to collect the taxes by "failing to file his bond within the time required by law." This question was not raised by the pleadings, probably because, under the facts of the case, the necessary answer to it, antagonistic to appellants, was not a matter of doubt or importance, as in fact it was not. Under such circumstances we do not dignify an appeal with any further opinion.
The judgment of the court below is affirmed. *Page 569